REQUESTED BY: Dear Senator Haberman:
You have asked us whether there is any statutory definition of `agricultural and horticultural societies,' as that term is used in Article VIII, section 2 of the Nebraska Constitution, which authorizes tax exemption for their property, and section 77-202, R.R.S. 1943, which grants such exemption. You ask because, you inform us, you intend to introduce corrective legislation in the event there is no such definition. We have been unable to find one.
Section 77-202, itself, does not contain such a definition, and our Supreme Court does not seem to have construed this particular provision of section 77-202. InCrete Mills v. Nebraska State Board of Agriculture,132 Neb. 244, 271 N.W. 684 (1937), the court said in dicta that the State Board of Agriculture was an agricultural society, but propounded no definition of such a society.
Sections 2-2001 to 2-2004, R.R.S. 1943, provide for the incorporation of `any agricultural association formed for the purpose of developing and improving some form of agriculture in this state,' but contained no further definition.
Sections 2-201 et seq., deal with county agricultural societies, but we do not believe that Article VIII, section 2 or section 77-202 were intended to be limited to county agricultural societies, so the sections dealing with county agricultural societies do not provide a useful definition. Sections 2-2801 to 2-2813, R.R.S. 1943, deal with associations or societies of citizens who seek to improve segments of the agricultural industry, homes, and communities of the state, and to cooperate with and to supplement and complement the programs of the Institute of Agriculture and Natural Resources of the University of Nebraska and other state and local organizations. However, we are not at all such that all organizations contemplated by section 2-2801
et seq., would qualify as `agricultural or horticultural societies,' and we are quite sure that section 77-202(1)(b) should not be limited to societies organized under section2-2801 et seq.
In short, we have found no good statutory definition of the term which we consider with any confidence can be used in applying section 77-202.